Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Krishna Kalidindi on August 12, 2022.
The application has been amended as follows: 

1.	(Currently Amended)	A method for implementing network discovery within a network performed by one or more processors of a first node of a plurality of nodes of the network, the method comprising:
receiving, by a network discovery service running on the first node, packets from one or more remaining nodes of the plurality of nodes by passively listening on one or more ports of the first node;
determining, by the network discovery service, a plurality of network configuration parameters for each of the one or more remaining nodes by inspecting the packets;
identifying, by the network discovery service, a configuration of the plurality of network configuration parameters for each type of a plurality of types of nodes represented by the plurality of nodes by normalizing values of the plurality of network configuration parameters based on one of a lowest common denominator from the network configuration parameters, a most common value from the network configuration parameters, and a known good value; and
facilitating, by the network discovery service, checking, testing, or self-configuration of a network configuration of a node of the plurality of nodes based on the configuration for a type of the plurality of types of nodes associated with the node wherein the node comprises the first node or a new node of the network.

2.	(Canceled)	


Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations.  In particular, no prior art could be found to teach the claimed approach to providing dynamic network discovery service for system deployment and validation. 
The claimed invention implements network discovery within a network performed by one or more processors of a first node of a plurality of nodes of the network.  The invention first receives, by a network discovery service running on the first node, packets from one or more remaining nodes of the plurality of nodes by passively listening on one or more ports of the first node.  The network discovery service then determines a plurality of network configuration parameters for each of the one or more remaining nodes by inspecting the packets. Next, the network discovery service identifies a configuration of the plurality of network configuration parameters for each type of a plurality of types of nodes represented by the plurality of nodes by normalizing values of the plurality of network configuration parameters based on one of a lowest common denominator from the network configuration parameters, a most common value from the network configuration parameters, and a known good value. Finally the network discovery service facilitates testing, or self-configuration of a network configuration of a node of the plurality of nodes based on the configuration for a type of the plurality of types of nodes associated with the node wherein the node comprises the first node or a new node of the network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455